DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (2005/0094103) (herein “Robinson”) in view of Dalebout et al (2017/0266533) (herein “Dalebout”).	In regards to claims 1, 19 and 20, Robinson teaches an information processing apparatus (See; Figs. 2 and 11) comprising: a display unit configured to display an image in a display area (See; Fig. 11 and p[0009], p[0027] for background video screen, touch –screen display); an aerial display apparatus that display an image in an aerial space, the display area being different from the aerial space (See; Fig. 2 for real image projection system 4 which projects a real image in space 2); and a controller configured to control display of the image in the aerial space, wherein the image in the aerial space is one of multiple images to be displayed in the aerial space (See; Fig. 2, p[0009], p[0026]-p[0027] for floating real image / 3D floating image showing advertisements or other objects relevant to the device. This includes video content (tumbling coins, pulsing “winner”, etc.), where the video is made of multiple images), when a user is determined to have approached the aerial space, control the display unit to display an image related to the image displayed in the aerial space (See; p[0009], p[0027], p[0029], p[0045]-p[0047] where when a user approaches the machine, an image of a keyboard or other prompts are displayed on the touch screen display related to the image in the 3D space); periodically switch between the multiple images and display in the aerial space the one of the multiple images that is switched to (See; p[0026] where for example a 3D image of coins tumbling would be an image periodically switching between multiple images to form the video content); and switch the first image on the display unit in synchronization with switching of the second image between the multiple images in the aerial space (See; p[0027] where in the example of a ATM unit, the display unit can incorporate the ATM transaction screen while the aerial display simultaneously interacts with the customers selections). Robinson does not explicitly teach controlling the display unit to display the image displayed in the aerial space, and at a time delayed by a period of time after the one of the multiple images is displayed in the aerial space, periodically switch the image displayed on the display unit to the one of the multiple images displayed in the aerial space. However, p[0028] states that the different display systems can output three separate video signal simultaneously to the three display systems where it would have been obvious that the three display systems could display whatever content they need to including the same “multiple images.” Therefore Robinson teaches everything other than the concept of two different displays displaying the same images, where the second display unit displays the same image with a time delayed by a period of time as opposed to the first display unit.	However, Dalebout teaches a first display unit to display the image displayed in a second display unit (See; Fig. 4 and p[0095] for console display 400 and deck display 402 where the displays may display the same video content (multiple images)), and at a time delayed by a period of time after the one of the multiple images is displayed in the second display unit, periodically switch the image displayed on the first display unit to the one of the multiple images displayed on the second display unit (See; p[0095] where the content is to be presented in the first display and then presented in the second display a short time later, the second display can be instructed to present the content so that the timing markers are delayed from presentation in the second display by a predetermined time amount from when the corresponding timing markers are displayed in the first display). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify presentation of Robinson’s content with Dalebout’s presentation of content and timing as a different means of coordinating content across multiple displays, allowing the device to properly coordinate the particular content across multiple displays, increasing user satisfaction in the device. 	Claims 19 and 20 contain materially the same subject matter and are rejected for the same reasons above. 	In regards to claim 2, Robinson teaches wherein the controller is configured to control display of the image in the aerial space in accordance with display of the image on the display unit (See; p[0009] and p[0026]-p[0027] where for example 3D images of coins tumbling with a floating “Winner” image  when the user wins on the slot machine touch screen or in the ATM example, banking services can be displayed in the 3D space while an ATM transaction screen is displayed on the touch screen display). 	In regards to claim 5, Robinson teaches wherein the controller is configured to control display of the image in the aerial space to be continued when the controller causes the image display on the display unit to be displayed (See; Fig. 2, p[0009], p[0027] for floating real image / 3D floating image showing advertisements are other objects relevant to the device which remain after the touch screen display displays an image).	In regards to claim 6, Robinson teaches wherein the display unit is disposed in an area predetermined with respect to the aerial space (See; Fig. 11).	In regards to claim 7, Robinson teaches wherein the display unit has a plurality of screens (See; p[0045]-p[0047] for multiple monitors).	In regards to claim 8, Robinson teaches wherein the display unit is constituted by a plurality of terminal apparatuses, each of which includes a screen (See; p[0045]-p[0047] for multiple monitors. It is not clear what the definition of a terminal apparatus particularly is and therefore each monitor can be assumed to be a terminal apparatus).	In regards to claim 13, Robinson teaches wherein the controller is configured to cause the display unit to terminate display or causes the display unit to display predetermined information when no user is detected in the vicinity of the display unit (See; p[0009] where the keyboard is displayed on the touch screen device as the user approaches the machine. Thus it would be inherent that the keyboard would cease to be displayed when no user is detected).	In regards to claim 16, Robinson teaches wherein the controller is configured to cause the display unit to display an image representing information relating to an image displayed in the aerial space (See; p[0009] and p[0026]-p[0027] where for example 3D images of coins tumbling with a floating “Winner” image  when the user wins on the slot machine touch screen or in the ATM example, banking services can be displayed in the 3D space while an ATM transaction screen is displayed on the touch screen display).	In regards to claim 17, Robinson teaches wherein, when displaying a plurality of images in the aerial space, the controller causes the display unit to display an image representing a list of pieces of See; p[0009] and p[0026]-p[0027] where in the ATM example, banking services can be displayed in the 3D space while an ATM transaction screen is displayed on the touch screen display. The ATM transaction screen listing the plurality of service the ATM machine has to offer).	In regards to claim 18, Robinson teaches wherein, when the display unit also serves as an operation unit operated by a user, the controller causes the display unit to display an image similar to an image of an operation screen that is displayed in the  aerial space (See; p[0009] and p[0026]-p[0027] where for example 3D images of coins tumbling with a floating “Winner” image  when the user wins on the slot machine touch screen or in the ATM example, banking services can be displayed in the 3D space while an ATM transaction screen is displayed on the touch screen display. The Examiner interprets “image similar” to be any images related where both the 3D space and display screen are displaying related images to one another).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (2005/0094103) (herein “Robinson”) in view of Dalebout et al (2017/0266533) (herein “Dalebout”) and further in view of Conness et al (2016/0253835) (herein “Conness”).	In regards to claim 3, Robinson fails to explicitly teach wherein the controller controls display of an image in the aerial space to be terminated after the controller causes the display unit to display an image. 	However, Conness teaches wherein the controller controls display of an image in the aerial space to be terminated after the controller causes the image displayed on the display unit to be displayed (See; Fig. 5 and p[0109]-p[0112] where the holographic animation 510 in the aerial space is moved to the display 508 and terminated in the aerial space 506). Therefore it would have been obvious 	In regards to claim 4, Robinson teaches wherein the controller is configured to resume display of the image in the aerial space when the user is determined to have moved away from at least one of the aerial space and the display unit (See; p[0029] where the content of the floating 3D video advertising can be triggered by a proximity sensor and change content when someone walks up to the machine. Thus it would be inherent when the user walks away from the terminal that the “original” content would resume).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (2005/0094103) (herein “Robinson”) in view of Dalebout et al (2017/0266533) (herein “Dalebout”) and further in view of Cummins (2018/0063582).	In regards to claim 9, Robinson teaches wherein the display unit includes a single screen (See; Fig. 11). Robinson fails to explicitly teach when one or more other users have approached the aerial space while the user is looking at the image displayed on the display unit, the controller splits the single screen of the display unit into a plurality of split screens, such that each of the user and the one or more other users is assigned a different split screen of the plurality of split screens.	However, Cummins teaches wherein the display unit includes a single screen, and when one or more other users have approached the aerial space while the user is looking at an image displayed on the display unit, the controller splits the single screen of the display unit into a plurality of split screens, such that each of the user and the one or more other users is assigned a different split screen of the plurality of split screens (See; Fig. 9, p[0039] where a single display panel can operated in a split screen configuration when multiple users are perceived by the computing device).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Robinson to include the split screen mode of Cummins so as to allow multiple users to use the device to reduce user wait times to use the device, thus increasing user satisfaction in said device. 	In regards to claim 10, Conness teaches wherein the controller assigns one of the one or more other users a split screen of the plurality of split screens of the display unit, the split screen being on a side that the one of the one or more other users approaches (See; Fig. 9, p[0039] where a single display panel can operated in a split screen configuration when multiple users are perceived by the computing device. The claim is broad enough to read on multiple users in front of the screen where the “split screen”, i.e. the entire display is presented in front of both users including the approaching user).	In regards to claim 11, Robinson teaches wherein, when a user has moved away from the aerial space, the controller causes a split screen of the plurality of split screens, the split screen being assigned to the user who has moved away, to display predetermined information (See; p[0029] where the content of the floating 3D video advertising can be triggered by a proximity sensor and change content when someone walks up to the machine. Thus it would be inherent when the user walks away from the terminal that the “original” predetermined content would resume). Cummins teaches the split screen environment.	In regards to claim 12, Robinson teaches wherein, when only one user is left to look at the display unit because another user has moved away from the display unit, the controller terminates splitting the single screen of the display unit (See; p[0029] where the content of the floating 3D video advertising can be triggered by a proximity sensor and change content when someone walks up to the machine. Thus it would be inherent when the user walks away from the terminal that the “original” predetermined content would resume). Cummins teaches the split screen environment which obviously return to its “single screen” environment when the split screen environment is no longer needed.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (2005/0094103) (herein “Robinson”) in view of Dalebout et al (2017/0266533) (herein “Dalebout”) and further in view of Cao et al (2012/0265626).	In regards to claim 14, Robinson fails to explicitly teach wherein the display unit is an apparatus that has a display function and is carried by the user. However, Cao teaches a target advertisements which can be sent to a user’s smart phone when they are detected in the vicinity wherein the display unit is an apparatus that has a display function and is carried by the user (See; p[0026]-p[0027]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Robinson to use a user’s personal display device so as to make them more aware of the standalone device in their vicinity and be able to target a plurality of user’s at the same time. 
	In regards to claim 15, Robinson fails to explicitly teach wherein, when a user has approached the aerial space while another user is using the display unit, the controller causes an apparatus carried by the user to display the image displayed in the aerial space. However, Cao teaches a target advertisements which can be sent to a user’s smart phone when they are detected in the vicinity wherein the controller causes an apparatus carried by the user to display an image (See; p[0026]-p[0027]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Robinson to use a user’s personal display device so as to make them more aware of the standalone device in their vicinity and be able to target a plurality of user’s at the same time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627